Citation Nr: 1709463	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  05-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for fatigue, to include as due to chemical exposure and/or an undiagnosed illness.  

2.  Entitlement to service connection for headaches, to include as due to chemical exposure and/or an undiagnosed illness.  

3.  Entitlement to service connection for skin problems, to include as due to chemical exposure and/or an undiagnosed illness.  

4.  Entitlement to service connection for gastrointestinal symptoms, to include as due to chemical exposure and/or an undiagnosed illness.  

5.  Entitlement to service connection for sleep disturbance, to include as due to chemical exposure and/or an undiagnosed illness.  

6. Entitlement to service connection for residuals of a lumbar spine injury.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to March 1984, from November 1990 to June 1991, and from October 1991 to February 1992.  He was in the Southwest Asia theater of operations during the Persian Gulf War from January 1991 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Service connection for tinnitus, muscle and joint pain, chronic fatigue syndrome, headaches, eczema claimed as unexplained rash, gastrointestinal symptoms/esophageal reflux, and sleep disturbance, all due to undiagnosed illness except tinnitus, was denied therein.  A previously denied service connection claim for lumbar spine injury further was not reopened.  The Veteran appealed each of these determinations.  He testified at hearing held at the RO before a Decision Review Officer (DRO) in December 2004 and before the undersigned in September 2006.

In December 2007, the Board reopened service connection for residuals of a lumbar spine injury.  It and each other issue comprising this matter then was remanded for additional development.  The Appeals Management Center granted service connection for tinnitus in a March 2009 rating decision.  All other issues were denied by the Board in May 2009.  The Veteran appealed.  The United States Court of Appeals for Veterans Claims (Court) affirmed the Board's denial of service connection for muscle and joint pain, to include as due to an undiagnosed illness, in a September 2011 Memorandum Decision.  The Court vacated the Board's denial with respect to all other issues, remanding them back for readjudication.  In May 2012, the Board remanded them for additional development.  Review of the Veteran's claims file at this time shows that recharacterization of a few issues is warranted.  It also shows that readjudication still cannot proceed regarding any issue.  As such, they all are REMANDED anew.


REMAND

Although the delay entailed by yet another remand is regrettable, particularly in light of how long this matter has been pending, Board readjudication of the Veteran's claims of entitlement to service connection for fatigue, headaches, skin problems, gastrointestinal symptoms, and sleep disturbance, all to include as due to an undiagnosed illness, as well as for residuals of a lumbar spine injury now would be premature.  Undertaking additional development prior to such readjudication is the only way to ensure that he is afforded every possible consideration.  That he must be given every possible consideration is acknowledged.  VA indeed has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA has a duty to assist him in gathering evidence that may show he is entitled to the benefits sought, in other words.

I.  Records

The duty to assist includes making as many requests as necessary to obtain records in government custody such as VA treatment records, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2016).  VA treatment records regarding the Veteran dated into January 2008, some of which are pertinent in that they address one or more issues of concern in this matter, are available.  Others which are pertinent dated more recently exist.  Indeed, they were referenced in December 2014 VA medical examinations.  A request or requests for them must be made.  The Veteran and his representative further must be notified if the request(s) is/are unsuccessful.  

II.  Medical Examination and Opinions

If VA obtains a medical examination or opinion for a service connection claim, the duty to assist requires that it be adequate so that adjudication will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's entire history thus must be considered, factual premises must be accurate, and there must be a clearly and fully articulated supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  It also must address all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  As directed by the Board's May 2012 remand, the Veteran underwent VA medical examinations for all claimed conditions in December 2014.  Each included an opinion, though that for residuals of a lumbar spine injury was rendered in a March 2015 supplement.  One examination and all the opinions are inadequate.

Specifically, the examination form (disability benefits questionnaire (DBQ)) used for the Veteran's gastrointestinal symptoms specifically considered intestinal conditions. However, his previous diagnoses of esophageal reflux, gastroesophageal reflux disease (GERD), and gastritis are esophageal conditions.  It thus appears that his entire history was not taken into account. The opinions for the Veteran's gastrointestinal symptoms as well as for his skin problems and headaches further are against service connection primarily because no diagnosis was made at the time of the examination which reflects an inaccurate factual premise. A disability indeed is current if present near or at the time a claim is filed or at any time during its pendency, even if it later resolves. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007). Previous diagnoses of eczema, tension-type headaches, and tension headaches in addition to esophageal reflux, GERD, and gastritis fit this timeframe. They were not addressed.  
Unlike the aforementioned, there is no previous diagnosis related to fatigue.  This includes chronic fatigue syndrome.  None was made at the time of the examination.  The opinion is against service connection because the Veteran was able to work full-time for a number of years despite his perceived tiredness and therefore was not incapacitated.  As such, he was deemed to have "no diagnosable pattern of disease, which is very different from an undiagnosed incapacitation/disease/symptom complex."  No further explanation was provided.  The quote is confusing without more, however.  Indeed, fatigue is a sign or symptom that may be a manifestation of an undiagnosed illness.  38 U.S.C.A. § 1117(g) (West 2014); 38 C.F.R. § 3.317(b) (2016).  A clearly and fully articulated supporting rationale, in sum, is lacking.  The same is true with respect to the opinion against service connection for sleep disturbance.  The diagnosis made at the time of the examination was other specified insomnia disorder related to pain.

This diagnosis is similar to the previous diagnosis of sleep disorder due to chronic back and neck pain.  Nightmare disorder also previously was diagnosed.  It was noted that sleep disturbance and pain are temporally related, with no demonstrable treatment for sleep disturbance independent of the Veteran's other conditions.  His heavy alcohol use and reactions to psychosocial stressors also were identified as contributing causes.  Yet, no further explanation was provided.  A causal relationship to "a specific exposure event" during service finally was deemed unlikely.  While this quote is seeming acknowledgement of the Veteran's confirmed chemical exposure then, no further explanation was provided.  This chemical exposure additionally was not addressed in the opinions related to his gastrointestinal symptoms, headaches, skin problems, and fatigue.  Accordingly, all applicable theories of entitlement were not addressed.  

Furthermore, the Board's remand directives required the Veteran's confirmed chemical exposure during service to be taken into account for the aforementioned conditions.  Compliance with these directives therefore was not achieved even though it is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).  Compliance with them also was not achieved with respect to the Veteran's residuals of a lumbar spine injury.  In particular, the opinion is against service connection primarily because there is no demonstrable continuity of back symptoms like pain since service.  Yet, there was no discussion, as required, of the Veteran's reports of such symptoms since service.  Of import in this regard is that lay reports cannot be discounted merely because they are not supported by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service treatment records concerning the Veteran's back finally were discussed, as required.  Yet one from February 1991 was omitted. 

Arrangements must be made for an additional examination with respect to gastrointestinal symptoms and additional opinions with respect to them, skin problems, headaches, fatigue, sleep disturbance, and residuals of a lumbar spine injury for the foregoing reasons.  Many of these reasons have been advanced by the Veteran's representative.  The Board thus largely is in agreement with her.  Yet on one point, the Board disagrees.  The Veteran's representative desires an additional examination complete with an opinion regarding whether his conditions combined constitute a medically unexplained chronic multisymptom illness.  Such an illness is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(1)(B), (g) (West 2014); 38 C.F.R. § 3.317(a)(2)(i)(B), (b) (2016).  However, all the Veteran's conditions except fatigue have been attributed to a known diagnosis.  It follows that he does not have a cluster of signs or symptoms which are unexplained.  The desired examination and opinion thus are unnecessary.  

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding VA treatment records regarding the Veteran, but particularly those concerning his fatigue, headaches, skin problems, gastrointestinal symptoms, sleep disturbance, and residuals of a lumbar spine injury, since January 2008. Place all records received in the claims file. Notify the Veteran and his attorney of any lack of success regarding the aforementioned.  

2.  After completion of the above records development, arrange for an appropriate clinician to examine the Veteran as to his fatigue, headaches, skin problems, gastrointestinal symptoms, and sleep disturbance.  In conjunction with the examination, the clinician should review the claims file and acknowledge such review in the evaluation report.  The examination should include the performance of all necessary tests/studies utilizing the esophageal conditions DBQ or equivalent, regarding the Veteran's gastrointestinal symptoms.  Whether an examination is needed with respect to any other of the aforementioned conditions is left to the clinician's discretion.

Next, the clinician shall answer the following questions and provide a clearly and fully articulated rationale (an understandable and thorough explanation), which includes discussion of medical principles as they relate to the medical and lay (non-medical) evidence and citation to, or the provision of a copy of, any medical literature referenced, to support each:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's fatigue, for which no known diagnosis has been made since 2002 when the claim was filed, represents an undiagnosed illness related to his Persian Gulf War service?  His confirmed chemical exposure in March 1991 while demolishing a munitions facility in Iraq (see January 2001 letter from the Department of Defense (DoD)) specifically must be addressed-as must his reports of fatigue beginning one month after his Persian Gulf War service and continuing ever since.

b.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches, diagnosed during the pendency of the claim as tension-type headaches and tension headaches, are related to his service?  His December 1979 and October 1980 service treatment records referencing headaches specifically must be addressed-as must his confirmed chemical exposure in March 1991 while demolishing a munitions facility in Iraq (see January 2001 letter from the DoD) as well as his reports of breathing diesel fumes there.  Finally, his reports of experiencing headaches beginning right after his Persian Gulf War service must be addressed.

c.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's skin problems, diagnosed during the pendency of the claim as eczema, are related to his service?  His confirmed chemical exposure in March 1991 while demolishing a munitions facility in Iraq (see January 2001 letter from the DoD) specifically must be addressed-as must his reports of driving a fuel truck there and being soaking wet in fuel at times as well as his reports of experiencing skin problems beginning soon after his Persian Gulf War service.

d.  The clinician should also diagnose all gastrointestinal disorders presently manifested by the Veteran.  The clinician should then address the question of is it at least as likely as not (a 50 percent or greater probability) that the Veteran's gastrointestinal symptoms, diagnosed during the pendency of the claim as esophageal reflux, GERD, and gastritis along with any diagnosis(es) presently made, are related to his service?  His March 1991 and May 1991 service treatment records referencing hemorrhoids and an anal fistula specifically must be addressed-as must his confirmed chemical exposure in March 1991 while demolishing a munitions facility in Iraq (see January 2001 letter from the DoD) 

e.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep disturbance, diagnosed during the pendency of the claim as sleep disorder due to chronic back and neck pain, nightmare disorder, and specified insomnia disorder related to pain, is related to his service?  His confirmed chemical exposure in March 1991 while demolishing a munitions facility in Iraq (see January 2001 letter from the DoD) specifically must be addressed-as must his reports of experiencing sleep disturbance beginning during his Persian Gulf war service and continuing ever since.

All of the aforementioned lastly shall be documented by the clinician in a report to be placed in the claims file.

3.  Also after completion of the above records development, arrange for an appropriate clinician to examine the Veteran as to his residuals of a lumbar spine injury.  In conjunction with the examination, the clinician should review the claims file and acknowledge such review in the evaluation report.  All necessary testing/studies should be completed.  All relevant pathology should be noted in the examination report.  

The clinician then shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that his residuals, however diagnosed, are related to his service.  A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided in support of the opinion.  This includes discussion of medical principles as they relate to the medical and lay (non-medical) evidence.  

The clinician thus specifically must address the Veteran's October 1980, January 1982, and February 1991 service treatment records referencing his back.  So must his reports of a back injury due to heavy lifting during service in 1991 as well as his reports of experiencing back symptoms beginning then and continuing ever since.  Finally, his post-service employment which apparently involved heavy lifting (see June 1998 and June 1999 private treatment records) must be addressed.  Citation to, or a copy of, any medical literature referenced by the clinician further is required.  All of the aforementioned lastly shall be documented by the clinician in a report to be placed in the claims file.

4.  Lastly, readjudicate each of the issues comprising this matter (as they are identified herein).  Generate a rating decision for any determination that is favorable to the Veteran.  For any determination unfavorable to him, generate a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to a SSOC before returning this matter to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Remands by the Board and the Court indeed are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board on the merits of this matter.  38 C.F.R. § 20.1100(b) (2016).

